 
Exhibit 10.10

 
H2DIESEL, INC.
 
Stock Option Agreement
 
1. Grant of Option. In accordance with and subject to the terms and conditions
of this Stock Option Agreement (the “Agreement”), H2Diesel, Inc., a Delaware
corporation (the “Corporation” which term shall include any entity which
acquires, through merger, share exchange, purchase of assets or otherwise,
substantially all of the capital stock or assets of the Corporation), grants to
the person identified on Schedule 1 attached hereto (the “Optionee”) a
nonqualified stock option (the “Option”) to purchase the number of shares (the
“Option Shares”) of its Common Stock, par value $.0001 per share (“Common
Stock”), set forth on Schedule 1, at the initial option exercise price set forth
in Schedule 1 (such price, as it may be adjusted hereunder from time to time,
the “Exercise Price”).
 
2. Acceptance by Optionee. The exercise of the Option or any portion thereof is
conditioned upon acceptance by the Optionee of the terms and conditions of this
Agreement, as evidenced by the Optionee’s execution of Schedule 1 to this
Agreement and the delivery of an executed copy of this Agreement to the
Corporation.
 
3. Vesting of Option. The Option shall vest and be exercisable as set forth in
Schedule 1.
 
4. Expiration of Option. The Option shall expire on the expiration date set
forth in Schedule 1 (the “Expiration Date”) unless earlier terminated as set
forth in Section 6 below, and may not be exercised after such date.
 
5. Conditions to Exercise of Option. Except as otherwise set forth in Section 6,
the Optionee may exercise the Option or any portion thereof at any time or from
time to time during the period commencing on the Grant Date set forth on
Schedule 1 and ending on the Expiration Date (the “Option Term”). The Option may
be exercised only by the Optionee or, in the event of his death or incompetence,
his personal representative or heirs, as the case may be.
 
6. Termination of Employment or Service as a Director. Upon termination of the
Optionee’s employment by or service as a director of the Corporation or any of
its subsidiaries for Cause (as defined below), the Option may be exercised in
whole or in part at any time or from time to time until and including the 30th
day after such termination. If such employment or service as a director is
terminated for any other reason, then the Option may be exercised in whole or in
part at any time and from time to time during the remaining portion of the
Option Term. Notwithstanding anything in this Agreement to the contrary, in no
event may the Option be exercised following the Expiration Date. For purposes of
this Section 6, the term “Cause” shall mean (1) an action or omission of the
Optionee which constitutes a willful and material breach of, or a willful and
material refusal (other than by reason of his disability or incapacity) to
perform his duties which is not cured within fifteen (15) days after receipt by
the Optionee of written notice of same, (2) fraud, embezzlement,
misappropriation of funds or breach of trust in connection with his services to
the Corporation, (3) conviction of a felony crime, or (4) gross negligence in
connection with the performance of the Optionee’s duties which is not cured
within fifteen (15) days after receipt by the Optionee of written notice of
same.  
 


 

--------------------------------------------------------------------------------



7. Procedure for Exercise. (a) The Option may be exercised for the number of
Option Shares specified in a written notice delivered to the Corporation at
least five days prior to the date on which purchase is requested (such notice,
an “Exercise Notice”), accompanied by full payment in cash of the aggregate
Exercise Price in respect of such Option Shares. If specified in the Exercise
Notice, payment of such Exercise Price may also be made by means of the
Corporation retaining from the Option Shares to be delivered upon exercise of
the Option, or portion thereof, that number of Option Shares having an aggregate
Fair Market Value (as defined below) on the date that the Exercise Notice is
delivered to the Corporation (the date that the Exercise Notice is delivered to
the Corporation being referred to as the “Valuation Date”; provided, however,
that if such date is not a day on which securities markets are open for trading,
then the Valuation Date shall be the first succeeding date that such markets are
open) equal to the aggregate Exercise Price of the total number of Option Shares
with respect to which the Optionee shall then be exercising the Option. If upon
exercise of all or a portion of the Option there shall be payable by the
Corporation or a subsidiary any amount for withholding taxes, then, at the
Corporation’s election and as a condition to such exercise, either (i) the
Corporation shall reduce the number of Option Shares to be issued to the
Optionee by a number of Option Shares of Common Stock having an aggregate Fair
Market Value on the Valuation Date equal to the amount of such withholding tax
or (ii) the Optionee shall pay such amount to the Corporation or its subsidiary,
as applicable.
 
(b) If any applicable law requires the Corporation to take any action with
respect to the Option Shares specified in the Exercise Notice, or if any action
remains to be taken under the Certificate of Incorporation or Bylaws of the
Corporation, as in effect at the time, to effect due issuance of Option Shares,
then the Corporation shall take such action and the day for delivery of such
Option Shares shall be extended for the period necessary to take such action.
The Optionee shall not have any of the rights of a shareholder of the
Corporation under the Option.
 
(c) As used herein, the phrase “Fair Market Value” shall mean (i) if the Common
Stock is listed or admitted for trading on a national securities exchange, an
automated quotation system or the Over-the-Counter Bulletin Board, the last
reported sale price per share of the Common Stock on the Valuation Date, or, in
case no such reported sale takes place on such day or is reported, then the
average of the last reported per share bid and ask prices for shares of the
Common Stock on such date (or if such bid and ask prices are not available on
such date, the most recent preceding date), in either case as officially
reported by such securities exchange, quotation system or Bulletin Board on
which the Common Stock is listed or admitted to trading, (ii) if not so listed
or admitted for trading, the fair market value of a share of the Common Stock as
determined by the Corporation’s board of directors in good faith, or (iii) if
such exercise is in connection with a merger or consolidation of the Corporation
in which the Corporation is not the survivor or in which the Common Stock is
exchanged for cash or other securities or a sale of all or substantially all of
the assets of the Corporation (collectively, a “Sale”), the implied price per
share of the Common Stock resulting from such Sale.
 
8. Adjustment of Exercise Price and Option Shares. (a) If, at any time prior to
the Expiration Date, the number of outstanding shares of Common Stock is (i)
increased by a stock dividend payable in shares of Common Stock or by a
subdivision or split-up of shares of Common Stock, or (ii) decreased by a
combination of shares of Common Stock, then, following the record date fixed for
the determination of holders of Common Stock entitled to receive the
 


--------------------------------------------------------------------------------


 
benefits of such stock dividend, subdivision, split-up, or combination, the
Exercise Price shall be adjusted to a new amount equal to the product of (A) the
Exercise Price in effect on such record date, and (B) the quotient obtained by
dividing (x) the number of Option Shares for which the Option was exercisable on
such record date without giving effect to the event referred to in the foregoing
clause (i) or (ii) (such number of Option Shares, the “Record Date Option
Shares”), by (y) the aggregate number of shares to which the Record Date Option
Shares would have been increased or decreased immediately after and as a result
of the event referred to in the foregoing clause (i) or (ii) had the Record Date
Option Shares been issued immediately prior to such record date.
 
(b) Upon each adjustment of the Exercise Price as provided in Section 8(a), the
Optionee shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of Option Shares equal
to the product of (i) the number of Record Date Option Shares and (ii) the
quotient obtained by dividing (A) the Exercise Price existing prior to such
adjustment by (B) the new Exercise Price resulting from such adjustment.
 
9. Reclassification, Etc. In case of any reclassification or change of the
outstanding Common Stock of the Corporation (other than as a result of a
subdivision, combination or stock dividend), or in case of any consolidation of
the Corporation with, or merger of the Corporation into, another corporation or
other business organization (other than a consolidation or merger in which the
Corporation is the continuing corporation and which does not result in any
reclassification or change of the outstanding Common Stock of the Corporation)
at any time prior to the Expiration Date, then, as a condition of such
reclassification, reorganization, change, consolidation or merger, lawful
provision shall be made, and duly executed documents evidencing the same from
the Corporation or its successor shall be delivered to the Optionee, so that the
Optionee shall have the right prior to the Expiration Date to purchase, at a
total price not to exceed that payable upon the exercise of this Option as to
the number of Option Shares is then exercisable, the kind and amount of shares
of stock and other securities and property receivable upon such
reclassification, reorganization, change, consolidation or merger by a holder of
the number of Option Shares which might have been purchased by the Optionee
immediately prior to such reclassification, reorganization, change,
consolidation or merger, and in any such case appropriate provisions shall be
made with respect to the rights and interest of the Optionee to the end that the
provisions hereof (including provisions for the adjustment of the Exercise Price
and of the number of shares purchasable upon exercise of the Option) shall
thereafter be applicable in relation to any shares of stock and other securities
and property thereafter deliverable upon exercise of the Option.
 
10. Non-Transferability of Stock Options. The Option granted hereunder to the
Optionee shall not be transferable by the Optionee otherwise than by will, or by
the laws of descent and distribution.
 
11. No Right to Employment. Nothing contained in this Agreement, nor any action
taken by the Board, shall confer upon the Optionee any right with respect to
continuation of employment by the Corporation or a Subsidiary as an employee nor
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the Optionee’s employment as an employee at any time with or without
Cause.
 


--------------------------------------------------------------------------------



12. Compliance With Applicable Law. The issuance of the Option Shares pursuant
to the exercise of the Option is subject to compliance with all applicable laws,
including without limitation laws governing withholding from employees and
nonresident aliens for income tax purposes.
 
13. Investment Representations; Restrictions on Option Shares. Unless a current
registration statement under the Securities Act shall be in effect with respect
to the Option Shares to be issued upon exercise of the Option, the Optionee, by
accepting the Option, covenants and agrees that, at the time of exercise the
Option, the Optionee will deliver to the Corporation such written
representations that the Company may deem necessary or appropriate to ensure
that the Option Shares are not required to be registered under the Securities
Act or applicable state securities laws. The Optionee agrees that certificates
representing Option Shares may bear a legend substantially as follows:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR TRANSFERRED UNTIL
THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN THE
DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION WILL NOT
VIOLATE APPLICABLE FEDERAL OR STATE LAWS.
 
14. Notices Generally. Any notice, request, consent, other communication or
delivery pursuant to the provisions hereof shall be in writing and shall be sent
by one of the following means: (i) by registered or certified first class mail,
postage prepaid, return receipt requested; (ii) by facsimile transmission with
confirmation of receipt; (iii) by overnight courier service; or (iv) by personal
delivery, and shall be properly addressed to the Optionee at the last known
address or facsimile number appearing on the books of the Corporation, or,
except as herein otherwise expressly provided, to the Corporation at its
principal executive office Attention: Chief Executive Officer, or such other
address or facsimile number as shall have been furnished to the party giving or
making such notice, demand or delivery.
 
15. Miscellaneous.
 
(a) This Agreement has been duly authorized on behalf of the Corporation by the
Board. The Optionee represents that he is free to enter into this Agreement and
that his entering into this Agreement does not violate any obligation that he
has to any other person or legal entity.
 
(b) In the event that any provision of this Agreement would be held to be
invalid or unenforceable for any reason unless narrowed by construction, this
Agreement shall be construed as if such invalid or unenforceable provision had
been more narrowly drawn so as not to be
 


--------------------------------------------------------------------------------



invalid or unenforceable. If, notwithstanding the foregoing, any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.
 
(c) This Agreement sets forth the entire understanding of the Corporation and
the Optionee with respect to the subject matter hereof and cannot be amended or
modified except by a writing signed by both parties.
 
(d) Except as otherwise expressly provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective permitted successors and assigns, heirs and personal representatives.
 
(d) This Agreement shall be interpreted, construed and administered in
accordance with the laws of the State of Florida without regard to its choice of
law provisions that would cause the laws of another jurisdiction to apply.
 
(e) This Agreement may be executed in counterparts which, taken together, shall
constitute a single original document.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the Date of Grant set forth in Schedule 1.
 
H2DIESEL, INC.
 
By: /s/ Lee S. Rosen
Name: Lee S. Rosen
Title: Chairman of the Board


--------------------------------------------------------------------------------



Schedule 1
Stock Option Agreement
 


1. Name of Optionee:
Lee S. Rosen
   
2. Number of Option Shares:
1,500,000 shares of Common Stock
   
3. Option Exercise Price Per Share:
$1.50
   
4. Date of Grant:
September 15, 2006
   
5. Expiration Date:
September 15, 2016
   
6. Vesting Schedule:
Immediate as to all Option Shares

 
 
Accepted and agreed to as of the date first above written:
 
/s/ Lee S. Rosen
Lee S. Rosen













